Citation Nr: 0609128	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  98-08 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.  He died on May [redacted], 1997.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This case was 
remanded by the Board in February 2004, and now returns again 
to the Board for further development.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in May 1997.  The veteran's death certificate reflects 
that the cause of the veteran's death was hepatic 
encephalopathy, due to alcohol withdrawal, chronic liver 
disease, and metabolic acidosis.  

2. The veteran was service connected for schizophrenia at a 
70 percent evaluation, and gall bladder disease at a 
noncompensable evaluation, at the time of his death.

3.  Hepatic encephalopathy is not of service origin and is 
not causally related to the veteran's service-connected 
disabilities of schizophrenia and gallbladder disease.

4.  A disease or disability of service origin was not 
involved in the veteran's death.



CONCLUSION OF LAW

1.  Hepatic encephalopathy was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

3.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In January 2001 and May 2004 letters, the RO informed the 
appellant of the provisions of the VCAA.  More specifically, 
these letters notified the appellant that VA would make 
reasonable efforts to help her obtain necessary evidence with 
regard to her appeal but that she had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of her opportunity to submit 
additional evidence to support her appeal, as she was told to 
provide any additional pertinent evidence or information she 
had pertaining to her claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in December 1997, as well as supplemental statements of 
the case (SSOCs) in November 2001 and December 2005, and a 
Board Remand dated February 2004, in which the appellant and 
her representative were advised of all the pertinent laws and 
regulations regarding his claims.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the December 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
notice was given subsequent to the rating action, the 
claimant has not been prejudiced by the timing of the notice, 
since it fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the reports of the veteran's 
outpatient treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2005); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

In this regard, the Board again notes that the veteran's 
cause of death was noted on his death certificate as hepatic 
encephalopathy, II degree, due to, or as a cause of 
alcohol withdrawal, chronic liver disease, and metabolic 
acidosis.  The veteran's service medical records are negative 
for complaints of, or treatment for, any disability related 
to hepatic encephalopathy; and this disability did not 
manifest until shortly before the veteran's death in May 
1997, nearly 24 years after the veteran's separation from 
service.  The appellant has not submitted any competent 
medical evidence, nor is there any competent medical evidence 
of record, which establishes a relationship between the 
veteran's service and the cause of his death.  Thus the 
preponderance of the evidence of record does not show that 
the veteran's death was directly related to service. 

During the veteran's lifetime, he was service connected at a 
70 percent evaluation for schizophrenia, undifferentiated 
type, and at a noncompensable evaluation for gallbladder 
disease.  The veteran's widow contends that the veteran's 
schizophrenia led to his alcohol abuse, which eventually led 
to his hepatic encephalopathy which resulted in his death.  
However, absolutely no medical evidence has been presented 
which establishes a relationship between the veteran's 
service connected disabilities of schizophrenia and 
gallbladder disease, and hepatic encephalopathy, alcohol 
withdrawal, chronic liver disease, or metabolic acidosis, 
those disabilities determined to have caused or contributed 
to the veteran's death.

Accordingly, the Board finds that the preponderance of the 
evidence submitted  indicates that the veteran's cause of 
death, hepatic encephalopathy, may not be considered service-
connected on either a direct or secondary basis.  No evidence 
has been presented to indicate either that hepatic 
encephalopathy is directly related to service, or related to 
his service connected disabilities, and no evidence has been 
presented which indicates that the veteran's service-
connected conditions substantially or materially contributed 
to his death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the claim for Survivors' and Dependents' 
Educational Assistance Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
such benefits may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists, in pertinent part, if the veteran 
had a permanent total service-connected disability at the 
time of his death or if the veteran died as a result of a 
service-connected disability. 38 U.S.C. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  At the time of the 
veteran's death in 1997, his combined disability rating was 
70 percent.  Since service connection has not been 
established for the cause of the veteran's death, and the 
remaining criteria have not been met, it follows that the 
appellant is not entitled to the Dependents' Educational 
Assistance on this basis.  The veteran was not in receipt of 
a total and permanent disability evaluation due to service-
connected disability at the time of his death.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) 




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


